Citation Nr: 0601820	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-08 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1941 to April 1946.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In October 2004, the Board remanded this claim to the RO for 
further development.  The case has been returned to the Board 
and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The evidence of record establishes that a hearing loss 
clearly and unmistakably pre-existed service.  

3.  Pre-existing hearing loss clearly and unmistakably was 
not aggravated during service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss clearly and unmistakably 
preexisted service, and the presumption of soundness is 
rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(b) (2005).

2.  Bilateral hearing loss was not aggravated during the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002).

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111; see also 
38 C.F.R. § 3.304(b) (2005).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).

There has been a change in the interpretation of the law with 
respect to the adjudication of claims involving pre-existing 
conditions and the application of the presumption of 
soundness.  Essentially, under 38 U.S.C.A. § 1111, as 
recently interpreted under Cotant v. Principi, 17 Vet. App. 
116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates 
that, to rebut the presumption of sound condition, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service. 

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court") 
has defined the word "unmistakable" as an item cannot be 
misinterpreted and misunderstood, i.e., it is undeniable."  
Vanerson, 12 Vet. App. at 258 (quoting WEBSTER'S NEW WORLD 
DICTIONARY 1461 (3rd Coll. Ed. 1988)). See also Crippen v. 
Brown, 9 Vet. App. 412 (196).  The presumption of aggravation 
may only be rebutted if "there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease."  38 C.F.R. § 3.303(a) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A. Pre-existence

The Board has carefully reviewed the evidence of record, 
including the veteran's arguments, and finds that hearing 
loss clearly and unmistakably existed prior to entrance into 
service.  The service medical records show that at service 
entrance in September 1941, the veteran's hearing was noted 
to be 18/20 in the right ear and 20/20 in the left ear.  The 
examination does not diagnose bilateral hearing loss when the 
veteran entered active duty, and the veteran is entitled to a 
presumption of soundness.

The Board must next determine whether, under 38 U.S.C.A § 
1111 and 38 C.F.R. § 304(b), there is clear and unmistakable 
evidence that a disease or injury existed prior to service.  
The Board finds that a hearing loss clearly and unmistakably 
pre- existed service.  The veteran was treated during service 
on several occasions for hearing complaints.  In 1942, the 
veteran was treated in service and he reported that he had a 
hearing disorder for 7 years, and that it was supposed to be 
hereditary.  In September 1945, defective hearing was 
diagnosed, of unknown etiology.  In October 1945, the veteran 
reported that he had been hard of hearing for 10 years, since 
age 16, which had been getting progressively worse.  
Otosclerosis with loss of hearing was noted to have existed 
prior to service.  In November 1945, it was noted that at age 
16, the veteran was told that he had a progressive ear 
condition.  He had a medical discharge for conversion 
reaction manifested in part by psychogenic deafness.  The 
veteran testified at a hearing at the RO in May 1950 under 
oath and argued that his hearing loss was aggravated during 
service due to exposure to gunfire and that he had a right 
ear hearing loss prior to induction.  There is no basis in 
the record to question the veracity of the veteran's 
historical statements, as the veteran has been consistent in 
his report of this medical history during service of having a 
hearing loss prior to service.

The Board finds that service medical records establish by 
clear and unmistakable evidence that a hearing loss existed 
prior to service.  Military physicians diagnosed the veteran 
with hearing loss which existed prior to service.  This 
finding by medical professionals was made contemporaneous to 
service, and the Board gives such finding high probative 
value.  The medical professionals are in the best position to 
make a determination that a disease existed prior to service 
and they are competent to make such a determination.  
Additionally, the veteran has been examined by VA and an 
opinion has been provided regarding this disability.

A VA examiner offered an opinion in July 2005 after examining 
the veteran in May 2005.  It was noted in the May 2005 
examination report that the veteran admittedly reported 
having hearing loss when entering service.  In the July 2005 
opinion, the examiner stated that after reviewing the claims 
file, the records showed that the veteran had hearing loss at 
entry into the military described as having been present for 
several years due to hereditary otosclerosis.  He opined that 
the hearing loss was due solely to otosclerosis.

The Board has reviewed the entire evidence of record and is 
left with the distinct finding that a hearing loss clearly 
and unmistakably existed prior to service for the reasons 
stated above.  See Gilbert, 1 Vet. App. at 55.

B.  Aggravation

The Board has determined that a hearing loss clearly and 
unmistakably existed prior to service.  The next question is 
whether a hearing loss was aggravated during service.  See 
VAOPGCPREC 3-2003 (July 16, 2003) (to rebut the presumption 
of sound condition, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service).  

The Board has carefully reviewed the evidence of record and 
finds that the pre-existing hearing loss clearly and 
unmistakably was not aggravated during service. The service 
medical records show that the veteran was treated in service 
for hearing complaints.  After service, on a VA examination 
in March 1949, no hearing defect was noted to be found to 
conversational voice.  In October 1949, the veteran submitted 
buddy statements in which the writers noted that during basic 
training the veteran had hearing problems due to the noise of 
firing weapons.  

In a November 1999 letter, a private examiner stated that the 
veteran had bilateral sensorineural hearing loss and that 
this pattern of hearing loss is related to loud noise 
exposure usually over prolonged periods of time as well as 
the aging process.  

The veteran was examined by VA in May 2005.  The claims file 
was reviewed, a medical history was documented and the 
veteran underwent an audiometric examination.  The examiner 
stated that it was clear that the progressive hearing loss 
was not due to noise exposure, but rather to a progressive 
disease process, most likely otosclerosis.  In a July 2005 
opinion, this VA examiner reported that the claims file was 
reviewed and the examiner noted that the veteran had hearing 
loss at entry to service and was treated in service for 
hearing loss.  It was noted that a 1945 audiogram showed 
moderate conductive hearing loss bilaterally, with normal 
bone conduction (sensorineural) levels.  It was noted that 
this would indicate that any progressive hearing loss during 
service was conductive as the inner ear responses were within 
normal limits in 1945, a year after service discharge.  The 
examiner stated that the progression of the sensorineural 
hearing loss is most likely due to the progression of 
otosclerosis and certainly not from noise exposure in the 
military, as the veteran had normal bone conduction 
thresholds after discharge.  This is sufficient evidence to 
support a determination that defective hearing was clearly 
and unmistakably not aggravated during service.  

Thus, while the record indicates that the veteran did 
experience treatment for hearing complaints during service, 
temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently -- is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  In this case, there is no evidence that the 
veteran's hearing loss underwent an increase in severity in 
service, as noted by the VA examiner in July 2005.  

Thus the inservice treatment having been determined by a 
medical professional to not represent aggravation of the 
disability is consistent with finding that the treatment was 
for symptoms that represented the natural progression of the 
disorder. Where there is a specific finding that the increase 
in disability is due to the natural progress of the disease, 
such worsening is not considered "aggravation" for VA 
compensation purposes. 38 U.S.C.A. § 1153 (West 2002); C.F.R. 
§ 3.306(a) (2005).

The Board notes that a private examiner has offered an 
opinion in November 1999, as noted above.  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  Indeed, the courts have provided guidance for 
weighing medical evidence.  An examination that does not take 
into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Here, the Board accords little to no probative value to this 
opinion.  The examiner did not note that the veteran's 
records were available, and in addition, he offers no basis 
for the finding, and his opinion is speculative.  See Bostain 
v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish medical nexus).  See also Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (doctor's statement framed in terms 
such as "could have been" is not probative).  For these 
reasons, the July 2005 VA examiner's opinion, which included 
a review of the claims file, examination of the veteran and 
an opinion with rationale, outweighs the opinion by the 
private examiner in the November 1999 letter.  

The Board has also considered the veteran's own assertions in 
this matter as well as the statements offered by his service 
comrades as noted above.  The Board finds that such 
assertions are afforded no probative weight in the absence of 
evidence that the veteran or his service comrades have the 
expertise to render opinions about medical matters.  Although 
the veteran and other lay persons are competent to testify as 
to his in- service experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.   The evidence does not reflect that the veteran or 
his service comrades possess medical knowledge which would 
render their opinion as to etiology and a medical diagnosis 
competent.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").   Thus, any lay 
personal opinion that the disability at issue began in 
service or that it is otherwise related to service is not a 
sufficient basis for awarding service connection.   

For the reasons stated above, the Board finds that the 
presumption of soundness at entrance is rebutted, that the 
evidence of record clearly and unmistakably shows that the 
veteran had hearing loss prior to entering service and that a 
hearing loss was not aggravated by service.  Accordingly, 
service connection for a hearing loss must be denied.

Because the Board has determined that a hearing loss existed 
prior to service and was not aggravated by service, there is 
no basis to consider service connection based upon incurrence 
in service.  

C.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The four elements of the Section 5103(a) notice were 
accomplished through a series of letters - in November 2000, 
July 2003, and November 2004 -- plus the statement of the 
case and the September 2005 supplemental statement of the 
case.  Through these documents, the veteran was informed of 
the evidence needed to substantiate his claim, what evidence 
he should provide, and what evidence VA would obtain.  He was 
provided the text of the statute in the February 2003 
statement of the case, and the text of the applicable 
regulation, 38 C.F.R. § 3.59, in the September 2005 
supplemental statement of the case.  A November 2004 letter 
also specifically informed him that he should send to VA any 
relevant evidence in his possession.  

The Board acknowledges that, although the November 2000 
letter preceded the May 2001 decision that is the subject of 
this appeal, it was augmented by other documents later.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was augmented after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

VA also has a duty to assist the claimant in obtaining 
evidence to substantiate the claim.  In this case, VA has 
obtained any VA records identified by the claimant, as well 
as any private records, and has obtained VA examinations and 
opinions.  The record does not suggest that additional, 
pertinent evidence exists that VA is obligated to obtain 
before making a decision in this case.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


